1    NICOLA T. HANNA
     United States Attorney                                             JS-6
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     MELISSA BRIGGS (California Bar no. 320697)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-6165
           Facsimile: (213) 894-0115
7          E-mail: melissa.briggs2@usdoj.gov
8    Attorneys for Plaintiff
     United States of America
9
10                           UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                      No. 2:19-cv-10530-MWF-MRW
15              Plaintiff,                          Judgment
16                     v.
17   SCOTT CHAMBERLIN a/k/a
18   OLIVER C. CHAMBERLIN,
19              Defendant.
20
21
22         Based upon the Stipulation for Entry of Judgment entered into by plaintiff United
23   States of America and defendant Scott Chamberlin a/k/a Oliver C. Chamberlin, it is
24   hereby
25         ORDERED, ADJUDGED, AND DECREED that:
26         Judgment is entered in favor of the United States and against the defendant for
27   unpaid 2008 federal income taxes in the amount of $178,696.37, plus interest and
28
                                                1
1    statutory additions thereon as provided by law from the date of the assessment, including
2    all lien fees and collection costs, until this judgment is fully paid.
3
4
      Dated: February 20, 2020
5                                                 HON. MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
